United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1221
                          ___________________________

                        Charles A. Sisson; Maralee M. Sisson

                              lllllllllllllllllllllAppellants

                                            v.

                         Commissioner of Internal Revenue

                               lllllllllllllllllllllAppellee
                                     ____________

                     Appeal from The United States Tax Court

                                    ____________

                             Submitted: October 17, 2014
                              Filed: October 24, 2014
                                   [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Charles and Maralee Sisson appeal from an order of the Tax Court1 denying
their motion for leave to file a motion to correct purported inaccuracies in a hearing
transcript. After careful review, we find no basis for reversal, given that the specific

      1
       The Honorable Robert N. Armen, Jr., United States Tax Court Judge.
relief the Sissons seek could not have any effect on the matters at issue in this case.
See Doe v. Nixon, 716 F.3d 1041, 1051 (8th Cir. 2013) (noting that a federal court
does not have authority to give opinions on moot questions or abstract propositions
that cannot affect the matter at issue in the case before it).

      Accordingly, we affirm.
                     ______________________________




                                         -2-